DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 9/19/2022 has been entered.
Disposition of claims: 
Claims 3-6 and 13-16 have been cancelled.
Claims 1-2, 7-12, and 17-20 are pending.
Claims 1-2 have been amended.
The amendments to claims 1-2 have overcome the rejections of claims 1-20 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claims 1-2 and cancellation of claims 3-4 have overcome the rejections of claims 2-4, 12-14, and 17-20 under 35 U.S.C. 112(d) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claims 1-20 have overcome:
the rejections of claims 1-2 and 4 under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as anticipated by Nakamura et al. (US 2008/0093981 A1, hereafter Nakamura), 
the rejections of claims 3, 7-8, 11-14, 17, and 20 under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2008/0093981 A1), 
the rejections of claims 7, 10, 12, and 19 under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2008/0093981 A1) in view of Kondakova et al. (US 2006/0134460 A1, hereafter Kondakova), 
the rejections of claim 1-4, 7-14, and 17-20 under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 2014/0094408 A – the original document is referred to for figure/table/diagram and the machine-translated English document is referred to for the remainder body of the patent; and for paragraph [033], an oral spot translation was relied upon, hereafter Park), 
the rejections of claims 1, 5, 7-8, 11, and 15 under 35 U.S.C. 103 as being unpatentable over Iijima et al. (JP 2016/058205 A, a machine translated English document is referred to, hereafter Iijima) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see page 15 of the reply filed 9/28/2022 regarding the rejections of record under 35 U.S.C. §102 and the rejections of record under 35 U.S.C. §103 set forth in the Office Action of 6/22/2022 have been considered. 
Applicant argues that none of the cited references, alone or in combination, teach or suggest each and every limitation of the claimed invention.
The arguments are moot for the withdrawn rejections (see the list of rejections above) because those rejections are not maintained in this Office Action.
Regarding the rejections under 35 U.S.C. 103 over Hamaguchi et al. (JP 2016/119355 A, machine translated English version is referred to, hereafter Hamaguchi), Applicant’s arguments about the rejections are not found persuasive.
The Examiner cited the Modified compound of Hamaguchi (1) (see paragraphs 113-132 of the last Office Action) which reads on the amended claims.

    PNG
    media_image1.png
    312
    618
    media_image1.png
    Greyscale

The rejection starts from the Compound T-41 of Hamaguchi. The compound is a specific embodiment of Hamaguchi. The only difference between the Compound T-41 and the claimed compound is the substituent of the carbon located between the nitrogen and oxygen of the oxazole ring of the compound (see the methyl group pointed by an arrow in the figure above). 
Hamaguchi teaches that the substituent at that position of the compounds of Hamaguchi can be substituted by a pyridine (see paragraph 122 of the last Office Action).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound T-41 of Hamaguchi by substituting the methyl group with a pyridyl group, as taught by Hamaguchi.
Both methyl and pyridyl are the preferred substituents. Thus, the substitution of methyl with pyridyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). A pyridyl group is a preferred exemplified substituent group. Choice of pyridyl from the exemplified substituents at position B2 of formula (2) of Hamaguchi would have been one from finite number of reasonable expectation of success. See MPEP 2143(I)(E). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For at least these reasons, the applicant’s argument is not found to be persuasive.
New grounds of rejections under 35 U.S.C. 103 over Cho et al. (US 2019/0067593 A1, hereafter Cho) are applied in this Office Action. The amendments necessitate new grounds of rejections. This Office Action made Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi et al. (JP 2016/119355 A, machine translated English version is referred to, hereafter Hamaguchi).
Regarding claims 1, 7, and 10, Hamaguchi discloses a delayed fluorescent emitting compound represented by Formula (A) of Hamaguchi ([127]-[128]), wherein A represents an acceptor site; I is an integer of 1 to 4; D represents a donor site; m is an integer of 1 to 4; and L represents a 2 valent linking group ([129]).

    PNG
    media_image2.png
    214
    499
    media_image2.png
    Greyscale


Hamaguchi teaches the acceptor site can have a structure represented by Formula (2) ([136]-[137]), wherein A1 to A4 can be CR1 or N; two of A1 to A4 are N; R1 can be hydrogen or a substituent; ring B can be heterocyclic group; B1 to B3 can be C, N, or O, wherein each of these atoms can be substituted by H or a substituent ([139]).
Hamaguchi exemplifies various structure to be used as the donor ([148]).
Hamaguchi exemplifies methyl, phenyl, and pyridyl as the substituent ([129]). Hamaguchi teaches that an alkyl group, an aromatic hydrocarbon group, and an aromatic heterocyclic group are preferred examples of the substituents ([129]).

    PNG
    media_image3.png
    370
    698
    media_image3.png
    Greyscale

Hamaguchi exemplifies Compound T-41 ([154]) comprising a donor and an acceptor (each of them are marked in the figure above).
The Compound T-41 has similar structure as the claimed compound of Chemical Formula 6 in claim 6. The only difference is that the Compound T-41 has methyl substituent at oxazole ring (marked an arrow in the figure above), while Applicant’s Chemical Formula 6 require the substituent be a substituted or unsubstituted aromatic hydrocarbon, aromatic heterocyclic group, or condensed polycyclic aromatic group.
However, Hamaguchi does teach that the variable B2 of Formula (2) can be a substituted carbon wherein the substituent can be an aromatic heterocyclic group ([139], [129]). Hamaguchi further teaches that an aromatic heterocyclic group is a preferred substituent group ([129]). Furthermore, Hamaguchi discloses a pyridyl group as a specific example of the substituent at the position corresponding to the B2 of Formula (2) (See Compound T-59 in [155]; and see the structure marked by a dashed circle in the figure above).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound T-41 of Hamaguchi by substituting the methyl group corresponding to B2 of Formula (2) of Hamaguchi with a pyridyl group, as taught by Hamaguchi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both methyl and pyridyl are the preferred substituents. Thus, the substitution of methyl with pyridyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). A pyridyl group is a preferred exemplified substituent group. Choice of pyridyl from the exemplified substituents at position B2 of formula (2) of Hamaguchi would have been one from finite number of reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the following compound.

    PNG
    media_image4.png
    233
    593
    media_image4.png
    Greyscale

The modification provides Modified compound of Hamaguchi (1) which has identical structure as Applicant’s formula (1) of claim 1, wherein Ar1 is a substituted condensed polycyclic aromatic group; Ar2 is alkyl; at least one of Ar1 and Ar2 is a substituted condensed polycyclic aromatic group; the substituent on Ar1 is phenyl; Y1 is a substituted or unsubstituted heterocyclic group (pyridyl); X is an oxygen atom; Z1 and Z2 are each nitrogen atom, when Z1 is a nitrogen atom, X is an oxygen atom and Ar1 is not unsubstituted phenyl, meeting all the limitations of claim 1.
The Modified compound of Hamaguchi (1) reads on all the features of claim 1, as outlined above.
Hamaguchi discloses an organic electroluminescent device (“organic electroluminescent element” in [009]) comprising a pair of electrodes and an organic layer including a light emitting layer sandwiched between the pair of electrodes, wherein the light emitting layer comprise a delayed fluorescent compound. 
Hamaguchi does not disclose a specific organic electroluminescent device comprising the modified compound of Hamaguchi (1); however, Hamaguchi does teach the compound represented by Formula (A) of Hamaguchi is a delayed fluorescent emitting compound ([127]-[128]), and the Modified compound of Hamaguchi (1) is encompassed by the Formula (A) of Hamaguchi. Thus, the Modified compound of Hamaguchi (1) is a delayed fluorescent emitting compound.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified compound of Hamaguchi (1) by using the compound as the delayed fluorescent compound of the light emitting layer of the organic electroluminescent device of Hamaguchi, as taught by Hamaguchi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Modified compound of Hamaguchi (2) is within the scope of the delayed fluorescent compound of Formula (A) of Hamaguchi. Substitution of the delayed fluorescent compounds in the device of Hamaguchi would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the modified organic electroluminescent device of Hamaguchi comprising a pair of electrodes and one or more organic layers sandwiched between the pair of electrodes, wherein the one or more organic layers include a light emitting layer containing the Modified compound of Hamaguchi (1), meeting all the limitations of claims 7 and 10.

Claims 1-2, 7-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2019/0067593 A1, hereafter Cho).
Regarding claims 1-2, Cho discloses a compound (Formula 1 in [009]) used for an organic electroluminescent device ([018]).

    PNG
    media_image5.png
    102
    390
    media_image5.png
    Greyscale

In Formula (1) of Cho, Ar1 can be a substituted or unsubstituted 5- to 30-membered heteroaryl group; L1 can be a single bond; X can be O; R1 can be hydrogen, a substituted or unsubstituted C6-C30 aryl group, or a substituted or unsubstituted polycyclic C3-C30 alicyclic or aromatic ring; and a is an integer 1 to 4 ([009]-[017]).
Cho exemplifies Compound B-100 and Compound B-98 ([040]).

    PNG
    media_image6.png
    322
    743
    media_image6.png
    Greyscale

Compound B-100 of Cho has dimethylfluorene groups which do not read on the limitation of the substituents on Ar1 and Ar2 of the instant claim 1 because the substituent on Ar1 and Ar2 are methyl; however, Cho does teach the substituent at the position corresponding to R1 of Formula (1) of Cho can be a substituted or unsubstituted polycyclic C3-C30 alicyclic or aromatic ring ([014]). Cho exemplifies diphenylfluorene as R1 of Formula (1) of Cho in the Compound B-98 of Cho.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound B-100 of Cho by substituting dimethylfluorene with diphenylfluorene, as taught by Cho.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of dimethylfluorene with diphenylfluorene would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of diphenylfluorenyl group at the position R1 of Formula (1) would have been one from finite number of reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.

    PNG
    media_image7.png
    312
    499
    media_image7.png
    Greyscale

The modification provides Modified compound of Cho which has identical structure as Applicant’s Formula 1, wherein Ar1 and Ar2 are each substituted condensed polycyclic aromatic group (diphenylfluorene); at least one of Ar1 and Ar2 is a condensed polycyclic aromatic group; wherein the substituents on Ar1 and Ar2 when present are each phenyl; Y1 is an unsubstituted condensed polycyclic aromatic group (quinoline); X is an oxygen atom; Z1 and Z2 are each carbon atom, when Z1 is a nitrogen atom, X is an oxygen atom and Ar1 is not unsubstituted phenyl, meeting all the limitations of claims 1-2.
Regarding claims 7-8, 11-12, 17, and 20, the Modified compound of Cho reads on all the features of claims 1-2 as outlined above.  
Cho discloses an organic electroluminescent device comprising a first electrode, a light emitting layer, an electron buffer layer, an electron transport zone, and a second electrode ([042]). Cho further teaches that the electron transport zone can comprises an electron transport layer, an electron injection layer, or both of them ([049]).
Cho does not disclose a specific organic electroluminescent device comprising the Modified compound of Cho; however, Cho does teach the compound of Formula 1 can be used as an electron buffer layer material ([042]). Cho further teaches that the compound represented by Formula 1 of Cho can be used as a light-emitting layer material, electron transport layer material, or a hole blocking layer material ([043]). Cho further teaches oxazole-based compound can be used as electron transport compound ([049]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified compound of Cho by incorporating the compound in the electron transport layer of the electron transport zone of the organic electroluminescent device of Cho, as taught by Cho.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the electron transport layer materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Modified organic electroluminescent device of Cho (1) comprising a first electrode, a light emitting layer, an electron buffer layer, an electron transport layer comprising the Modified compound of Cho, and a second electrode, wherein the electron transport layer is an organic layer, meeting all the limitations of claims 7-8, 12, and 17.
With respect to claims 11 and 20, Applicant claims an electron injection layer; however, neither claim 7 nor claim 11 claims the specific structure of the electron injection layer as a part of an organic electroluminescent device. Neither claim 12 nor claim 20 claims the specific structure of the electron injection layer as a part of an organic electroluminescent device. 
The Modified organic electroluminescent device of Cho (1) comprises an electron transport layer comprising the Modified compound of Cho. Because electron flows from the second electrode to the light emitting layer, the electron transport layer must be capable of injecting electron into the light emitting layer. Therefore, the electron transport layer is equated with an electron injection layer. 
The Modified organic electroluminescent device of Cho (1) is equated with a first electrode, a light emitting layer, an electron buffer layer, an electron injection layer comprising the Modified compound of Cho, and a second electrode, wherein the electron injection layer is an organic layer, meeting all the limitations of claims 11 and 20.
Regarding claims 7, 9, 12, and 18, the Modified compound of Cho reads on all the features of claims 1-2 as outlined above.  
Cho discloses an organic electroluminescent device comprising a first electrode, a light emitting layer, an electron buffer layer, an electron transport zone, and a second electrode ([042]). Cho further teaches that the electron transport zone can comprises an electron transport layer, an electron injection layer, or both of them ([049]).
Cho does not disclose a specific organic electroluminescent device comprising the Modified compound of Cho used as the hole blocking layer material; however, Cho does teach the compound of formula 1 can be used as an electron buffer layer material ([042]). Cho further teaches that the compound represented by formula 1 of Cho can be used as a light-emitting layer material, electron transport layer material, or a hole blocking layer material ([043]).
It is known in the art that a hole blocking layer is located between the light emitting layer and an electron transport layer. The electron buffer layer of Cho is equated with the hole blocking layer (Fig. 1) because the electron buffer layer is disposed between the light emitting layer and the electron transport layer and contacting to the light emitting layer. Additionally, Cho teaches that the electron buffer layer of Cho is an improvement of the hole blocking layer of the previous discloses ([005]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified compound of Cho by incorporating the compound in the hole blocking layer (i.e. electron buffer layer in Fig. 1) of the organic electroluminescent device of Cho, as taught by Cho.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the hole blocking layer materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Modified organic electroluminescent device of Cho (2) comprising a first electrode, a light emitting layer, a hole blocking layer comprising the Modified compound of Cho, an electron transport layer, and a second electrode, wherein the hole blocking layer is an organic layer.
Regarding claims 7, 10, 12, and 19, the Modified compound of Cho reads on all the features of claims 1-2 as outlined above.  
Cho discloses an organic electroluminescent device comprising a first electrode, a light emitting layer, an electron buffer layer, an electron transport zone, and a second electrode ([042]). Cho further teaches that the electron transport zone can comprises an electron transport layer, an electron injection layer, or both of them ([049]).
Cho does not disclose a specific organic electroluminescent device comprising the Modified compound of Cho as the light emitting layer material; however, Cho does teach that the compound represented by formula 1 of Cho can be used as a light-emitting layer material, electron transport layer material, or a hole blocking layer material ([043]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified compound of Cho by incorporating the compound in the light emitting layer of the organic electroluminescent device of Cho, as taught by Cho.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the light emitting layer materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Modified organic electroluminescent device of Cho (3) comprising a first electrode, a light emitting layer comprising the Modified compound of Cho, an electron buffer layer, an electron transport layer, and a second electrode, wherein the light emitting layer is an organic layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786